department of the treasury internal_revenue_service washington d c date date vil hg43 w-00 sec_943 1g -20 contact person identification_number telephone number wteoi br i this is in reply to your request for a ruling under sec_4943 of the internal_revenue_code facts t is exempt under sec_501 of the code and is a private_foundation t’s trustees trustees administers its affairs investment portfolio consisting in large part of direct and indirect holdings of publicly traded stocks and securities t also invests in certain private equity and equity-related securities recently the trustees acquired an indirect interest in an entity engaged in managing investments t's charitable activities are financed with the returns from its description of the transaction t's trustees acquired stock in a newly formed delaware corporation a holding company’ some of the other investors in holding_company collectively with t the investors are also private_foundations the investors formed holding_company for the sole purpose of making and holding an investment in b a limited_liability_company holding_company purchased its interest in b pursuant to a purchase agreement between holding_company and b dated purchase agreement’ b makes capital contributions to each b manages and acts as the general_partner of underlying private equity_investment funds formed as limited_partnerships trusts and limited_liability companies the underlying funds the underlying funds generally invest in debt and equity securities issued by corporations or partnerships ‘portfolio companies in its capacity as a manager b receives management fee income from the underlying funds and other clients underlying fund and receives a return on that investment as well as a disproportionate carried_interest in the profits of each underlying fund holding company's interest in b is a non-managing member interest t states holding_company and t are not nor will they be in control of the management policies or operations of b holding company's right to vote with the other members of b is limited to specific cases involving the election removal or replacement of b's executive committee in certain narrow circumstances the sale of substantially_all of b's assets or certain significant offers to purchase its interests b's conversion to a different form of entity the reduction of aggregate capital_account balances below a set floor and certain amendment provisions t states holding company's voting percentage in b will never exceed and therefore holding_company cannot unilaterally control the outcome of any of the limited b member votes in which holding_company is permitted to participate at present t states it owns less than of the stock of holding_company both by vote and pursuant to the stockholders' agreement of holding_company the stockholders' by value agreement collectively with the purchase agreement and the operating_agreement the agreements each of the investors will have the opportunity to exercise options to acquire additional stock of holding_company and holding_company will in turn exercise options to acquire additional interests in b the exercise of such options could change the voting and ownership percentages in holding_company if some but not all of the investors exercise their options or if the options are exercised in differing proportions in addition in certain situations holding_company may redeem the stock of an investor which would result in a change in the voting and ownership percentages of holding_company if either of those events occurs it is possible t could own more than of the stock of the holding_company law sec_4943 of the code imposes a tax on the excess_business_holdings of a private_foundation in a business_enterprise sec_4943 of the code provides the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources for purposes of subparagraph b gross_income from passive sources includes the items excluded by sec_512 and sec_53_4943-1 of the foundation and similar excise_tax regulations provides generally under sec_4943 the combined holdings of a private_foundation and all disqualified persons as defined in sec_4946 in any corporation conducting a business which is not substantially related aside from the need of the foundation for income or funds or the use it makes of the profits derived to the exempt purposes of the foundation are limited to percent of the voting_stock in such corporation in addition the combined holdings of a private_foundation and all disqualified persons in any unincorporated business other than a sole_proprietorship which is not substantially related aside from the need of the foundation for income or funds or the use it makes of the profits derived to the exempt purposes of such foundation are limited to percent of the beneficial or profits interest in such business sec_53_4943-10 of the regulations provides that stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_53_4943-10 of the regulations provides that income classified as passive does not lose its character merely because sec_512 or sec_514 related to debt-financed_income applies to such income rationale holding_company will not have control_over the management or operations of b any underlying funds any portfolio companies or any other direct or indirect investments held by b holding company’s assets will consist solely of a limited_partnership_interest or non-managing member interests in b thus holding_company is a passive holding_company not an operating business since holding_company cannot control or participate in the operations or management of b's business holding_company is not treated as a business_enterprise for purposes of sec_4943 of the code further t’s interest in holding_company is the governing factor in determining whether t holds any excess business holding conclusion we rule as follows for purposes of sec_4943 of the code holding_company will not be a business_enterprise whether t holds excess_business_holdings will be determined by reference to t's proportionate share of any interests in a business_enterprise which could include but is not limited to b any underlying fund and or any portfolio company in which holding_company holds a direct or indirect interest this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager exempt_organizations technical group
